  Case 3:19-cv-00842-AVC Document 20 Filed 03/06/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                               DISTRICT OF CONNECTICUT


 PATTON Y. LAVERTY, ET AL.,                      )            CIVIL ACTION NO.:
                                                 )
         Plaintiffs,                             )
                                                 )            3:19-CV-00842
                  v.                             )
                                                 )
 KEVIN OSBORNE, ET AL.,                          )
                                                 )
         Defendants.                             )            MARCH 6, 2020


                             MOTION FOR CONTINUANCE OF
                         APRIL 6, 2020 SETTLEMENT CONFERENCE

        The defendants, Kevin Osborne and Ozz Express, LLC, respectfully request that the status

conference scheduled for April 6, 2020 be postponed to May 4, 2020, or any other date convenient

for the Court. Plaintiff's counsel consents to this request. Defense counsel is awaiting outstanding

medical records and diagnostic films that have been requested from the medical providers but have

not yet been received.

        WHEREFORE, the defendants respectfully request that their motion for continuance of the

April 6, 2020 settlement conference be granted.




                                MORRISON MAHONEY LLP• COUNSELLORS AT LAW
                         ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                         860-616-4441• JURIS NO. 404459
10079241\1501610v.1
  Case 3:19-cv-00842-AVC Document 20 Filed 03/06/20 Page 2 of 3




                                                      DEFENDANTS
                                                      KEVIN OSBORNE and
                                                      OZZ EXPRESS, LLC


                                             By: /s/ Cara D. Joyce
                                                 Cara D. Joyce, Esq.
                                                 Federal Bar No.: ct29007
                                                 Morrison Mahoney LLP
                                                 One Constitution Plaza, 10th Floor
                                                 Hartford, CT 06103-1810
                                                 Phone: 860-616-4441
                                                 Fax:      860-244-3800
                                                 E-Mail: cjoyce@morrisonmahoney.com




                                                  2

                             MORRISON MAHONEY LLP• COUNSELLORS AT LAW
                      ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                      860-616-4441• JURIS NO. 404459
10079241\1501610v.1
  Case 3:19-cv-00842-AVC Document 20 Filed 03/06/20 Page 3 of 3




                                CERTIFICATION OF SERVICE

        I hereby certify that on March 6, 2020 a copy of the foregoing Motion for Continuance of

April 6, 2020 Settlement Conference was filed electronically and served by mail to anyone unable

to accept electronic filing. Notice of this filing will be sent by e-mail to all parties by operation of

the Court’s electronic filing system or by mail to anyone unable accept electronic filing as

indicated on the Notice of Electronic Filing. Parties may access this filing through the Court’s

CM/ECF system.

Counsel for Plaintiffs
David A. Zipfel, Esq.
David A. Zipfel and Associates, LLC
84 Connecticut Blvd.
East Hartford, CT 06108

                                                    /s/ Cara D. Joyce
                                                  Cara D. Joyce




                                                      3

                                 MORRISON MAHONEY LLP• COUNSELLORS AT LAW
                          ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                          860-616-4441• JURIS NO. 404459
10079241\1501610v.1
